Citation Nr: 9920719	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
arthrotomy of the left knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1996 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC), which 
denied entitlement to increased ratings for lumbosacral 
strain and residuals of arthrotomy of the left knee.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran essentially contends that his lumbosacral strain 
and residuals of arthrotomy of the left knee are more 
disabling that the current evaluations reflect.  He avers 
that he has left knee and low back arthritis.  He asserts 
that he has left knee and low back pain which worsens with 
use as the day progresses, that the pain limits his 
activities, that he has limitation of motion and pain on 
motion which increases during the day, and that his low back 
and left knee disorders are getting worse on a daily basis.  

He has reported that he has left knee cramps which disturb 
his sleep, that he has trouble bending his left knee to put 
his shoes on, that he can not squat, and that he has left 
knee instability, weakness, swelling, and redness.  He has 
also stated that he gets daily low back cramps and muscle 
spasms, that he is not able to bend over and must to bend his 
knees to go down and pick things up, that he wears a back 
brace daily, that his back stiffens up and is tight, that 
doctors have told him that his back joint spaces are 
narrowing, and that his back is tight first thing in the 
morning and limbers up after moving around.  

At the April 1997 personal hearing conducted by a hearing 
officer at the RO, the veteran reported that his VA physician 
had prescribed medication for his left knee and lumbosacral 
spine disorders and that he underwent physical therapy at a 
VA clinic.  Hearing Transcript (Tr.) at 9, 10.  He also 
referred to treatment for his knees by a VA physician in 
Philadelphia, Pennsylvania.  Tr. at 13.  

At the May 1999 personal hearing before a Member of the Board 
at the RO&IC (Travel Board Hearing), the veteran reported 
that he received treatment at the Allentown, Pennsylvania VA 
outpatient clinic and at the Wilkes-Barre, Pennsylvania VA 
Medical Center (MC).  Travel Board Hearing Transcript (TB 
Tr.) at 8-12.  He stated that he had not been treated at the 
Philadelphia, Pennsylvania VAMC.  TB Tr. at 12.  The 
representative requested that all VA treatment records be 
obtained and associated with the claims file.  TB Tr. at 12. 

In December 1995, the RO&IC requested the treatment records 
dated from December 1954 to the present from the Allentown, 
Pennsylvania VA outpatient treatment clinic and from the 
Wilkes-Barre, Pennsylvania VAMC.  

However, the only response was a letter from a VA physician 
who summarized the veteran's three volumes of treatment 
records and stated that the veteran had been treated 
frequently for musculoskeletal problems and that the veteran 
had had multiple visits to physical therapy over the years.  
Because these VA records are constructively of record, they 
must be obtained.  Bell v. Derwinski, 2Vet. App. 611 (1992).  
Therefore, the Board finds that all relevant VA treatment 
records dated from December 1954 to the present must be 
associated with the claims file.  

The Board notes that the veteran has reported that he has 
left knee and low back pain and limited, painful motion that 
worsens with activity and limits his activities.  The March 
1997 VA examiner stated that the veteran had limited function 
of the lumbar spine.  The Court has held that, when a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 (1998) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, and 
5292 provide ratings based solely upon limitation of motion 
of the leg and the lumbar spine and the evidence shows that 
the veteran has limitation of motion of the lumbar spine and 
left knee.  It does not appear that the RO&IC has considered 
38 C.F.R. §§ 4.40, 4.45, or DeLuca and the Board finds that 
such consideration is necessary.  Additionally, the RO&IC 
should issue a supplemental statement of the case which 
includes the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The private and VA medical evidence of record includes 
findings of lumbar spine stenosis, lumbar disc herniation, 
degenerative discogenic disease, decreased lumbar disc 
height, bulging lumbar discs associated with osteophytic 
changes, degenerative facet joint disease, paraspinal muscle 
spasms on deep palpation, complete collapse of the L1 disc 
space with anterior osteophytes, and considerable arthritic 
changes of the lumbosacral spine.  In 1989 he underwent 
decompressive laminectomies with bilateral L3-L5 
foraminotomies and left L3-4 discectomy.  

In June 1977, service connection was granted for lumbosacral 
strain as directly due to and proximately the result of the 
service-connected residuals of a compound fracture of the 
right tibia with laxity of the right knee ligaments.  

The Board notes that it is not clear whether the veteran's 
lumbar spine degenerative disc disease and arthritis or any 
other low back disorder is related, by causation or 
aggravation, to the service connected lumbosacral strain or 
to the service connected right and left knee disorders or is 
otherwise service connected.  See 38 C.F.R. § 3.310 (1998).  
The Court has held that, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Clarification as to 
whether any low back disorders other than lumbosacral strain 
are service-connected disabilities is warranted.  

The most recent VA examination was dated in March 1997 and 
the veteran has asserted that his left knee and lumbosacral 
strain disorders are worsening every day.  It is the opinion 
of the Board that contemporaneous and thorough VA orthopedic 
and neurological examinations would be of assistance to the 
Board in determining the severity of the veteran's service-
connected lumbosacral strain and left knee disorder, and 
would be instructive with regard to the appropriate 
disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The examiners should address the extent of any functional 
loss due to pain on use or due to flare-ups and whether any 
low back disorder other than lumbosacral strain is related to 
a service-connected disorder or directly to service by 
causation or aggravation.  

In April 1999, the veteran and the representative, submitted 
statements waiving local RO&IC consideration of additional 
evidence and records submitted to the Board.  However, 
neither the veteran nor the representative submitted any 
additional evidence.  The Board finds that the veteran should 
be informed that no such evidence was received and afforded 
an opportunity to submit any such evidence to the RO&IC.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO&IC for the following:

1.  The RO&IC should afford the veteran 
the opportunity to submit or identify any 
additional evidence in support of his 
claims for increased evaluations for his 
service connected lumbosacral strain and 
residuals of arthrotomy of the left knee.  
The RO&IC should inform the veteran that 
the record does not include any evidence 
submitted in April 1999 or at the May 
1999 Travel Board Hearing and afford him 
the opportunity to submit any evidence 
that he might have intended to submit 
with his statement waiving RO&IC 
consideration of additional evidence.  
After obtaining any necessary 
authorization, the RO&IC should attempt 
to obtain all identified evidence that 
has not already been obtained, 
particularly all relevant treatment 
records dated from December 1954 to the 
present from the VA medical facilities in 
Allentown, Wilkes-Barre, and 
Philadelphia, Pennsylvania. 

2.  Thereafter, the veteran should be 
scheduled for VA orthopedic and 
neurological examinations, to determine 
the current nature and severity of his 
lumbosacral strain and residuals of 
arthrotomy of the left knee.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.  Any further indicated 
special studies should be performed.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiners.  

a) The orthopedic and neurological 
examiners should specifically report 
range of motion of the lumbosacral spine 
and report the normal range of motion of 
the lumbosacral spine.  The examiners 
should state whether there is listing of 
the whole spine to the opposite side, 
positive Goldthwait's sign, narrowing or 
irregularity of joint spaces, or abnormal 
mobility on forced motion.  If possible, 
the examiners should report the extent of 
any impairment found that is attributable 
solely to the service-connected 
lumbosacral strain (and any other low 
back disabilities that have been found to 
be etiologically related to service or a 
service-connected disability by causation 
or aggravation).  If this is not 
possible, the examiners should so state.

b) The orthopedic and neurological 
examiners should correlate their findings 
and express an opinion as to the degree 
of probability that any identified low 
back disabilities other than lumbosacral 
strain, such as degenerative disc disease 
and arthritis, are etiologically related 
to service, to the service-connected 
lumbosacral strain, or to the service-
connected right and/or left knee 
disorders, by causation or aggravation.  
If it is found that any low back disorder 
is aggravated but not caused by a 
service-connected disorder, the examiner 
should render an opinion regarding the 
level of aggravation by the service-
connected disorder, i.e., the degree of 
disability of the low back disorder that 
is over and above the degree of 
disability that would be present but for 
the lumbosacral strain or right and/or 
left knee disorders, in terms of a 
percentage, if possible.  The examiner 
must also address the following medical 
issues if it has been determined that 
aggravation is present: 

(1) the baseline manifestations which are 
due to the effects of the low back 
disorder; 

(2) the increased manifestations which, 
in the examiner's opinion, are 
proximately due to a service-connected 
disability based on medical 
considerations; and 

(3) the medical considerations supporting 
an opinion that increased manifestations 
of the low back disorder(s) are 
proximately due to the service-connected 
lumbosacral strain and/or knee disorders.  
Any opinions expressed must be 
accompanied by a complete rationale.

c) With respect to the left knee 
disorder, the orthopedic examiner should 
report whether there is recurrent 
subluxation or lateral instability of the 
left knee and, if so, the severity 
thereof.  The orthopedic examiner should 
also report range of motion of the left 
knee and leg.  Finally, the orthopedic 
examiner should report whether there are 
frequent episodes of locking, pain, and 
effusion into the joint. 

d) The orthopedic examiner should then 
address the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, and painful motion 
attributable to all service-related low 
back disabilities and the residuals of 
left knee arthrotomy, including on use 
and during flare-ups.  The examiner 
should determine whether the veteran's 
service-connected low back and left knee 
disorders cause pain on use, weakened 
movement, excess fatigability, and 
incoordination, painful motion, and pain 
with use.  

Any further indicated tests and studies 
should be performed, including range of 
motion of the low back and left knee with 
reference to any additional loss of 
motion due to pain, fatigability, 
incoordination, flare-ups, or weakness.  
Normal range of motion of the low back 
should be reported.  The examiner should 
also express an opinion as to whether 
there is adequate pathology due to the 
service-connected left knee and low back 
disorders to support the veteran's 
subjective complaints.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO&IC should review 
the record to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO&IC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO&IC should implement corrective 
procedures.  See Stegall v. West, 11 Vet 
App 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should make a 
specific determination as to whether any 
disorders of the low back other than 
lumbosacral strain, such as degenerative 
disc disease and/or arthritis, are 
service-connected disabilities with 
specific consideration of 38 C.F.R. 
§ 3.310 and Allen.  If the RO&IC 
determines that low back disorders other 
than lumbosacral strain are not service 
connected disabilities, the veteran 
should be informed of his appellate 
rights.  

5.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295, 5257-5261; DeLuca. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case which includes any additional pertinent 
law and regulations, specifically to include 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and a full discussion of action taken on 
the veteran's claims, consistent with the Court's 
instructions in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The applicable response time should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


